          Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:19-CR-220
                                            :
              v.                            :   (Judge Conner)
                                            :
BARRY LEE HOLLAND,                          :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Defendant Barry Lee Holland moves the court to suppress evidence obtained

during the search of a residence made pursuant to a warrant. (Doc. 43). For the

following reasons, we will deny Holland’s motion.

I.    Factual Background & Procedural History 1

      On April 25, 2019, police searched the residential address of 269 Cumberland

Street, Harrisburg, Pennsylvania. (Doc. 43 at 1 ¶ 6). The search was based on a

warrant that was executed the same day seeking, inter alia, controlled substances,

drug paraphernalia, cash, and firearms. (Id. at 1-2 ¶ 7; id. at 5-6). Pennsylvania

State Police Trooper Shawn Panchik provided the affidavit of probable cause (id. at

7-15) in support of the April 25 warrant, (see id. at 7 ¶ 1; id. at 15). Trooper Panchik

and another state trooper executed the search warrant and seized, among other

items, marijuana, drug-trafficking paraphernalia, a handgun, and ammunition.

(See id. at 16). Those items formed the basis of the instant charges.




      1
        The following facts derive primarily from Holland’s submissions in support
of his motion to suppress evidence. (See generally Docs. 43, 44).
          Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 2 of 17




      In July 2019, a federal grand jury returned a four-count indictment charging

Holland with conspiracy to distribute and possess with intent to distribute

marijuana, 21 U.S.C. § 846 (Count 1); possession with intent to distribute marijuana

after sustaining a prior conviction for a serious drug felony, 21 U.S.C. § 841(a)(1) and

(b)(1)(C) (Count 2); possession of a firearm in furtherance of a drug-trafficking

crime, 18 U.S.C. § 924(c) (Count 3); and possession of a firearm by a person not to

possess, 18 U.S.C. § 922(g)(1) (Count 4). (Doc. 1). Holland pled not guilty and

subsequently moved, through appointed counsel, to suppress the evidence

recovered from 269 Cumberland Street. (See Docs. 11, 43). The motion is fully

briefed and ripe for disposition.

II.   Discussion

      Holland challenges the search warrant on two separate bases. He first

contends that the April 25 warrant, on its face, is not supported by probable cause.

Holland alternatively argues that, even if the affidavit of probable cause provides

sufficient information for issuance of a search warrant, that affidavit contains

material misstatements and falsehoods that render the warrant void. 2 Neither

argument is persuasive.




      2
        Holland also briefly challenges the propriety of the warrant because it was
issued by a state magisterial district justice whose jurisdiction did not include the
269 Cumberland Street residence. (See Doc. 44 at 18). Holland cites Federal Rule
of Criminal Procedure 41(b)(1) as reason to void the warrant, but this reliance is
misplaced. Rule 41(b) deals with venue concerns for federal warrant applications
made by federal law enforcement officers or government attorneys, see FED. R. CIV.
P. 41(b), and thus provides no basis to void the April 25 state warrant at issue in this
case.


                                           2
        Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 3 of 17




      A.     Probable Cause for Search Warrant

      The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures. See U.S. CONST. amend. IV;

Horton v. California, 496 U.S. 128, 133 (1990). When searching a home, the

constitutional default is that a warrant is required. See Payton v. New York, 445

U.S. 573, 586 & n.25 (1980) (citations omitted). To issue a search warrant, a neutral

magistrate must find that, under the totality of the circumstances, “there is a fair

probability that contraband or evidence of a crime will be found in a particular

place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). Courts reviewing such

determinations do not make a de novo probable cause assessment; they “simply []

ensure that the magistrate had a substantial basis for . . . concluding that probable

cause existed.” United States v. Miknevich, 638 F.3d 178, 182 (3d Cir. 2011) (second

alteration in original) (quoting Gates, 462 U.S. at 238-39).

      Probable cause is an amorphous concept. Ornelas v. United States, 517 U.S.

690, 695-96 (1996). It is “not readily, or even usefully, reduced to a neat set of legal

rules.” Id. (quoting Gates, 462 U.S. at 232). Its existence must be determined from

the view of the officer on the street, not the judge in the courtroom. United States

v. Sokolow, 490 U.S. 1, 7-8 (1989); see also United States v. Cortez, 449 U.S. 411, 418

(1981). Whether probable cause exists is an objective determination based on the

totality of the circumstances present at the time of the challenged governmental

conduct. See United States v. Williams, 413 F.3d 347, 353 n.6 (3d Cir. 2005).

Probable cause “is not a high bar.” Kaley v. United States, 571 U.S. 320, 338 (2014).




                                            3
          Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 4 of 17




      We begin by setting forth, in summarized fashion, the pertinent portions of

the lengthy and detailed April 25 affidavit of probable cause, as both of Holland’s

challenges rely on its contents. In that affidavit, Trooper Panchik avers as follows:

      •    Trooper Panchik had extensive experience with drug investigations and
           arrests, as well as specialized education and training in the fields of drug
           trafficking and enforcement. (Doc. 43, Ex. D-1 ¶¶ 2-4, 6).

      •    Trooper Panchik had significant experience working with cooperating
           defendants and confidential informants in investigating and prosecuting
           drug-trafficking conspiracies. (Id. ¶ 5).

      •    On January 4, 2018, Trooper Panchik received a phone call from a
           cooperating defendant who stated that Holland was distributing cocaine
           in large quantities around the Harrisburg area and storing narcotics at a
           female associate’s apartment. The cooperating defendant also indicated
           that Holland was having narcotics shipped to him from outside of
           Harrisburg, specifically from the West Coast. (Id. ¶ 7).

      •    On the same day, Trooper Panchik contacted a reliable confidential
           informant (“CI”)—who had provided “valid information” in the past that
           had led to numerous felony arrests and prosecutions—and asked the CI
           about the information recently received from the cooperating defendant.
           The CI informed Trooper Panchik that they were familiar with Holland
           and that the information about Holland’s distribution of narcotics and
           marijuana in Harrisburg was accurate. The CI also provided information
           regarding Holland’s prior federal drug-trafficking and firearm convictions
           and frequent use of rental vehicles. (Id. ¶ 8).

      •    Trooper Panchik performed a criminal history check and confirmed the
           CI’s information regarding Holland’s prior federal conviction for cocaine
           distribution and a firearm offense. Trooper Panchik also discovered
           several other drug-trafficking convictions incurred by Holland as a minor
           and as an adult. (Id. ¶ 9).

      •    On April 18, 2018, Trooper Panchik received a call from United States
           Probation Officer John Johnson, who was supervising Holland after his
           release from prison for the prior federal offenses. Officer Johnson
           indicated that he had also heard from multiple sources in the Harrisburg
           area that Holland was distributing narcotics. According to Officer
           Johnson, Holland was using his mother’s residence as his address while



                                            4
    Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 5 of 17




     on supervised release, but every time Officer Johnson performed a home
     visit Holland was not present. (Id. ¶ 11).

•    On April 25, 2018, an anonymous tip to “Crime Stoppers” related that
     Holland was “distributing large amounts of narcotics in the Harrisburg
     area” that he obtained from other states. The tip also related that Holland
     drove rental cars “all the time” and was using Tierra Taylor to assist with
     drug distribution. According to the tipster, Holland stored narcotics with
     Brandi[e] Black at the Cumberland Court apartments. (Id. ¶ 12).

•    Following receipt of information from a reliable confidential informant
     about the rental car Holland was currently driving, a state trooper
     conducted a traffic stop of a vehicle matching the description and partial
     license-plate number on April 26, 2018, eastbound on the Pennsylvania
     Turnpike. The driver was identified as Holland, who claimed that he was
     driving the rental car to King of Prussia Mall to go shopping for a baby
     shower. After the stop, different plainclothes officers followed Holland,
     who continued east on the Turnpike to the “Reading Interchange,” where
     he turned around and headed west, back toward Harrisburg. Holland was
     then seen entering 269 Cumberland Street, exiting the residence a short
     time later, and then parking his vehicle down the street. (Id. ¶¶ 15-16).

•    This information was relayed to Detective Ishman from Harrisburg City
     Vice, who was also surveilling Holland. Detective Ishman stated that he
     had obtained information that Holland used a “trail car” or “lead car”
     when traveling to obtain narcotics. Detective Ishman had heard that
     Taylor, one of Holland’s girlfriends, drove the trail car for him, and that
     Black, another girlfriend, lived at 504 Cumberland Court Apartments. (Id.
     ¶ 17).

•    As part of the investigation, information obtained from Enterprise Rent-
     A-Car indicated that Holland had rented 17 different vehicles between
     January 2018 and April 2018. (Id. ¶ 18).

•    On June 25, 2018, Officer Johnson communicated to Trooper Panchik that
     an ex-girlfriend of Holland had informed Officer Johnson that Holland
     had traveled to New York in a dark Range Rover. The same ex-girlfriend
     also verified that Holland was residing at 269 Cumberland Street and had
     been living there for “the last year.” (Id. ¶ 19).

•    On July 13, 2018, Trooper Panchik was conducting surveillance on 269
     Cumberland Street and observed the vehicle of a known cocaine and
     marijuana trafficker parked in front of the residence. (Id. ¶ 20).



                                     5
    Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 6 of 17




•    On November 13, 2018, Officer Johnson relayed to Trooper Panchik that
     he had been contacted by a female who reported that Holland had been
     selling marijuana for the past year in the Harrisburg area. (Id. ¶ 21).

•    On November 19, 2018, Holland was stopped by a different state trooper
     and found to be in possession of a small amount of marijuana. (Id. ¶ 22).

•    On March 8, 2019, Black reported to Trooper Panchik that Holland
     utilizes 269 Cumberland Street as a stash location for marijuana and uses
     another female associate’s residence to keep firearms. Black also
     reported that Holland drives a Range Rover and Lexus. Trooper Panchik
     averred that, as noted earlier in the affidavit, previous information from
     cooperators indicated that Black was storing narcotics at her residence
     for Holland as she was his girlfriend. Accordingly, Trooper Panchik
     believed that Black “would be privileged to this information as she has
     kept items for Holland in the past.” (Id. ¶ 23).

•    On March 21, 2019, Trooper Panchik was provided a “Drug tip” from the
     “tip line” reporting that Holland had access to 269 Cumberland Street,
     was selling drugs to the tipster’s sister, and had been asked numerous
     times to stop based on overdose concerns. The tipster related that
     Holland was selling heroin and crack cocaine and was using the caller’s
     sister as a drug runner to move drugs from Harrisburg to Philadelphia in
     a green Range Rover. The tipster reported that they knew “for a fact”
     that Holland was staying at 269 Cumberland Street, as they had picked up
     their sister at this address that same week and had observed Holland at
     the residence with drugs and money. The caller also provided a Facebook
     page for Holland, which included a picture of Holland at a restaurant
     across the street from 269 Cumberland Street with the caption “Every
     time the pack get gone I get another load.” Based on Trooper Panchik’s
     training and experience, a “pack” is used in drug culture to refer to a
     pound of marijuana. (Id. ¶ 24).

•    Trooper Panchik reviewed “open source intelligence information”
     indicating that Holland was associated with 269 Cumberland Street. (Id.
     ¶ 25).

•    On April 25, 2019, two inbound parcels addressed to two Harrisburg
     addresses were seized and searched pursuant to a warrant. The parcels
     contained 19 pounds of marijuana and had been shipped from California.
     A controlled delivery operation was conducted for the parcel directed to
     1810 Briggs Street. A male retrieved the package and took it into the
     residence, and law enforcement agents—acting on an anticipatory
     warrant—entered the residence. “At this time a cooperating defendant


                                     6
          Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 7 of 17




           related that they could contact the person to who the parcel was destined
           for. A phone call was made to” Holland, who requested that the
           cooperating defendant check on the other parcel. Holland instructed the
           cooperating defendant to place the box on the rear porch as he would
           come to retrieve it. Approximately 10 minutes later, Holland arrived and
           took possession of the parcel on the back porch, at which time he was
           taken into custody. (Id. ¶ 26).

      •    While speaking with authorities, “the cooperating defendant . . . related
           that Holland was a friend and [that] they were just at his residence of 269
           Cumberland St on April 23, 2019[.] They related that Holland lived at 269
           Cumberland St Harrisburg as the cooperator is intimate with HOLLAND
           and this was confirmed with photographs and videos within the phone.
           The cooperator related that they have received numerous packages for
           Holland in the past and know him to be a marijuana trafficker.” (Id. ¶ 27).

      •    Trooper Panchik averred that, due to his experience and training, he
           knew that sophisticated drug traffickers utilize various addresses to elude
           detection and will not keep illicit items at a location known to police. He
           further averred that it is common for traffickers to ship packages to other
           people known as “mules,” who then contact the trafficker if there has
           been no police activity and the parcel is “safe for pickup.” He believed
           Holland was a “sophisticated narcotics trafficker” who showed common
           signs of these activities meant to elude law enforcement, including using
           his mother’s address as his residence for supervised release while also
           maintaining a different residence for storing contraband. (Id. ¶ 28).

      •    The nature of the drug-trafficking operation being investigated was
           similar to other organizations Trooper Panchik had investigated. Trooper
           Panchik requested “a search warrant to be issued for the residence of 269
           Cumberland Street as it is believed to be a stash location” for Holland as
           confirmed by the information contained in the affidavit. (Id. ¶ 34).

      Holland raises multiple arguments for why the instant affidavit of probable

cause is deficient. He contends that the warrant contained “stale information” and

that “more than one year elapsed between the cooperating defendant supplying

Trooper Panchik with [] information that Holland was allegedly distributing drugs”

and application for the search warrant. (Doc. 44 at 2, 3). He also challenges the




                                           7
        Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 8 of 17




reliability of the information provided by the cooperating defendant, confidential

informant, and anonymous tipsters. (Id. at 4-5).

      The universal problem with these arguments is that they fail to acknowledge

that probable cause is a totality-of-the-circumstances assessment, which includes,

but is not limited to, “the veracity and basis of knowledge of persons supplying

hearsay information.” See Gates, 462 U.S. at 238 (internal quotation marks

omitted). It is true that the first tip came in over a year before the search of 269

Cumberland Street. It is likewise true that, for some information provided by

cooperating sources, there is no mention of the reliability of the cooperator’s or the

anonymous tipster’s information. But Holland’s piecemeal approach ignores the

fact that the reliability of the various informants’ statements—and the concomitant

existence of probable cause—is compounded with each tip, statement, and relevant

investigatory discovery confirming that Holland was trafficking marijuana. We

count no fewer than nine instances where information was provided to Trooper

Panchik, either directly or indirectly, that Holland was involved in drug-trafficking

activities in Harrisburg. On these statements alone a neutral magistrate could

reasonably determine that probable cause existed to search a residence connected

to Holland and believed to contain drug-trafficking contraband. See United States

v. Stearn, 597 F.3d 540, 558-59 (3d Cir. 2010) (explaining that, for drug-trafficking

crimes, “a magistrate may find probable cause to search the target’s residence even

without direct evidence that contraband will be found there”).

      This brings us to Holland’s next argument: that there is an inadequate

“nexus” between the alleged crimes and the 269 Cumberland Street residence.


                                            8
        Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 9 of 17




(See Doc. 44 at 6-7). Again, this assertion is clearly rebutted by the affidavit of

probable cause. Holland was connected to the 269 Cumberland Street address by

direct police observation, (Doc. 43, Ex. D-1 ¶ 16), through information received by

his probation officer, (id. ¶ 19), by direct information from Black, (id. ¶ 23), by a tip

from the sibling of one of Holland’s alleged buyers, (id. ¶ 24), through open-source

intelligence information, (id. ¶ 25), and by a cooperating defendant, (id. ¶ 27). This

substantial evidence of Holland’s association with 269 Cumberland Street, when

coupled with (1) the inference of evasion of police detection by providing his

mother’s residence as his supervised-release address but not being present for

home inspections, (2) existence of probable cause that Holland was trafficking

drugs, and (3) multiple tips that drug-dealing activities were taking place at that

address, is more than sufficient to provide a nexus between the alleged crimes and

269 Cumberland Street. See Stearn, 597 F.3d at 559-60. Even if we were to remove

the challenged portions of the affidavit, as discussed infra, our conclusion on this

point would not change.

       In sum, there is simply no merit whatsoever to Holland’s claim that Trooper

Panchik’s affidavit, on its face, fails to supply probable cause to search 269

Cumberland Street. The detailed and thorough affidavit leaves no doubt that “the

magistrate had a substantial basis for . . . concluding that probable cause existed.”

Miknevich, 638 F.3d at 182 (alteration in original) (quoting Gates, 462 U.S. at 238-

39).




                                             9
       Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 10 of 17




      B.     Alleged Falsehoods in Affidavit of Probable Cause

      Holland alternatively asserts that portions of the affidavit contain intentional

misrepresentations and falsehoods, which, if removed, result in an affidavit lacking

probable cause for a search warrant. The government responds that a hearing

pursuant to Franks v. Delaware, 438 U.S. 154 (1978), is needed to determine the

veracity of the challenged statements. We disagree on both accounts. Even

assuming the portions of the affidavit objected to by Holland are false, they are

immaterial to a finding of probable cause.

      A criminal defendant may challenge the truthfulness of factual statements in

an affidavit of probable cause through what is commonly referred to as a Franks

hearing. See generally Franks, 438 U.S. 154. When a defendant makes “a

substantial preliminary showing” that the affidavit in question contains a false

statement which was both knowingly or recklessly made and material to the finding

of probable cause, the court must conduct an evidentiary hearing to examine the

sufficiency of the affidavit. United States v. Aviles, 938 F.3d 503, 508 (3d Cir. 2019)

(citing Franks, 438 U.S. at 155-56). However, if the information challenged by the

defendant is immaterial—that is, unnecessary to the finding of probable cause—no

hearing is required. See id. at 508-09. When examining the materiality of alleged

falsehoods or omissions, courts “must perform a word-by-word reconstruction of

the affidavit” to determine whether the reconstructed affidavit would establish

probable cause. See Dempsey v. Bucknell Univ., 834 F.3d 457, 470 (3d Cir. 2016).

      To support his claim, Holland provides signed statements from Brandie

Black, Tiara Jackson, and Dennis Jones, as well as a private investigator’s


                                           10
       Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 11 of 17




memorandum from his interview with Tierra Taylor. (See Doc. 43, Ex. D-3). Based

on these statements, Holland challenges the veracity of paragraphs 12, 17, 19, 23, 26,

and 27 of the affidavit of probable cause. All of these paragraphs are summarized

supra, and we take Holland’s challenges in turn.

      Paragraph 12 concerns a “Crime Stoppers” tip regarding Holland

distributing narcotics in the Harrisburg area, obtaining those drugs from out of

state, driving rental cars, using Taylor to assist with drug distribution, and storing

narcotics at Black’s apartment. In Black’s statement, she admits only to calling

Holland’s probation officer in June 2018 and informing him that Holland was in

New York with his girlfriend and driving a Range Rover. In Taylor’s interview, she

denied any involvement with drug distribution or driving as a “trail” or “lead” car

for Holland. Even under a reading most favorable to Holland, these proffers only

contradict the final two assertions in paragraph 12, leaving the rest of the paragraph

unchanged.

      The same result obtains for paragraph 17. That paragraph includes

information from Detective Ishman that Holland used a trail car or lead car when

traveling to procure narcotics, that Detective Ishman heard that Taylor drove the

trail car, and that Black was Holland’s girlfriend and lived at 504 Cumberland Court

Apartments. The only portion of this paragraph called into question is that Taylor

drove the trail car, so the other statements remain intact.

      In paragraph 19, because Black’s statement asserts that she only told Officer

Johnson about Holland traveling to New York in a Range Rover, the portions

regarding Holland’s address, phone number, and new girlfriend must be excised.


                                          11
       Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 12 of 17




As to paragraph 23, because Black stated that she did not speak to Trooper Panchik

(or anyone else) after her initial discussion with Officer Johnson in June 2018, the

entire paragraph must be removed.

      Holland also challenges paragraphs 26 and 27. In these paragraphs, there is

a discussion regarding a “cooperating defendant” who was involved with the

controlled delivery at 1810 Briggs Street which led to Holland’s arrest. We presume

that Jones or Jackson was the cooperating defendant mentioned in these

paragraphs because Holland asserts that, based on Jones’ and Jackson’s

statements, paragraphs 26 and 27 are false. (See Doc. 44 at 12-13). Unless Jones or

Jackson was the referenced cooperator, their statements would not contradict any

material portion of paragraphs 26 and 27. Thus, we assume arguendo that parts of

paragraph 26 related to the cooperating defendant’s actions and statements, as well

as all of paragraph 27, must be excised.

      Even after performing the above-catalogued “reconstructive surgery,”

Dempsey, 834 F.3d at 470 (citation omitted), we remain convinced that the revised

affidavit would support a finding of probable cause to search 269 Cumberland

Street. We set forth the reconstructed affidavit with the challenged portions

stricken:

      •     Trooper Panchik had extensive experience with drug investigations and
            arrests, as well as specialized education and training in the fields of drug
            trafficking and enforcement. (Doc. 43, Ex. D-1 ¶¶ 2-4, 6).

      •     Trooper Panchik had significant experience working with cooperating
            defendants and confidential informants in investigating and prosecuting
            drug-trafficking conspiracies. (Id. ¶ 5).




                                            12
Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 13 of 17




•   On January 4, 2018, Trooper Panchik received a phone call from a
    cooperating defendant, who stated that Holland was distributing cocaine
    in large quantities around the Harrisburg area and storing narcotics at a
    female associate’s apartment. The cooperating defendant also indicated
    that Holland was having narcotics shipped to him from outside of
    Harrisburg, specifically from the West Coast. (Id. ¶ 7).

•   On the same day, Trooper Panchik contacted a reliable confidential
    informant (“CI”)—who had provided “valid information” in the past that
    had led to numerous felony arrests and prosecutions—and asked the CI
    about the information recently received from the cooperating defendant.
    The CI informed Trooper Panchik that they were familiar with Holland
    and that the information about Holland’s distribution of narcotics and
    marijuana in Harrisburg was accurate. The CI also provided information
    regarding Holland’s prior federal drug-trafficking and firearm convictions
    and frequent use of rental vehicles. (Id. ¶ 8).

•   Trooper Panchik performed a criminal history check and confirmed the
    CI’s information regarding Holland’s prior federal conviction for cocaine
    distribution and a firearm offense. Trooper Panchik also discovered
    several other drug-trafficking convictions incurred by Holland as a minor
    and as an adult. (Id. ¶ 9).

•   On April 18, 2018, Trooper Panchik received a call from United States
    Probation Officer John Johnson, who was supervising Holland after his
    release from prison for the prior federal offenses. Officer Johnson
    indicated that he had also heard from multiple sources in the Harrisburg
    area that Holland was distributing narcotics. According to Officer
    Johnson, Holland was using his mother’s residence as his address while
    on supervised release, but every time Officer Johnson performed a home
    visit Holland was not present. (Id. ¶ 11).

•   On April 25, 2018, an anonymous tip to “Crime Stoppers” related that
    Holland was “distributing large amounts of narcotics in the Harrisburg
    area” that he obtained from other states. The tip also related that Holland
    drove rental cars “all the time” and was using Tierra Taylor to assist with
    drug distribution. According to the tipster, Holland stored narcotics with
    Brandi[e] Black at the Cumberland Court apartments. (Id. ¶ 12).

•   Following receipt of information from a reliable confidential informant
    about the rental car Holland was currently driving, a state trooper
    conducted a traffic stop of a vehicle matching the description and partial
    license-plate number on April 26, 2018, eastbound on the Pennsylvania
    Turnpike. The driver was identified as Holland, who claimed that he was


                                   13
Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 14 of 17




    driving the rental car to King of Prussia Mall to go shopping for a baby
    shower. After the stop, different plainclothes officers followed Holland,
    who continued east on the Turnpike to the “Reading Interchange,” where
    he turned around and headed west, back toward Harrisburg. Holland was
    then seen entering 269 Cumberland Street, exiting the residence a short
    time later, and then parking his vehicle down the street. (Id. ¶¶ 15-16).

•   This information was relayed to Detective Ishman from Harrisburg City
    Vice, who was also surveilling Holland. Detective Ishman stated that he
    had obtained information that Holland used a “trail car” or “lead car”
    when traveling to obtain narcotics. Detective Ishman had heard that
    Taylor, one of Holland’s girlfriends, drove the trail car for him, and that
    Black, another girlfriend, lived at 504 Cumberland Court Apartments. (Id.
    ¶ 17).

•   As part of the investigation, information obtained from Enterprise Rent-
    A-Car indicated that Holland had rented 17 different vehicles between
    January 2018 and April 2018. (Id. ¶ 18).

•   On June 25, 2018, Officer Johnson communicated to Trooper Panchik that
    an ex-girlfriend of Holland had informed Officer Johnson that Holland
    had traveled to New York in a dark Range Rover. The same ex-girlfriend
    also verified that Holland was residing at 269 Cumberland Street and had
    been living there for “the last year.” (Id. ¶ 19).

•   On July 13, 2018, Trooper Panchik was conducting surveillance on 269
    Cumberland Street and observed the vehicle of a known cocaine and
    marijuana trafficker parked in front of the residence. (Id. ¶ 20).

•   On November 13, 2018, Officer Johnson relayed to Trooper Panchik that
    he had been contacted by a female who reported that Holland had been
    selling marijuana for the past year in the Harrisburg area. (Id. ¶ 21).

•   On November 19, 2018, Holland was stopped by a different state trooper
    and found to be in possession of a small amount of marijuana. (Id. ¶ 22).

•   On March 8, 2019, Black reported to Trooper Panchik that Holland
    utilizes 269 Cumberland Street as a stash location for marijuana and uses
    another female associate’s residence to keep firearms. Black also
    reported that Holland drives a Range Rover and Lexus. Trooper Panchik
    averred that, as noted earlier in the affidavit, previous information from
    cooperators indicated that Black was storing narcotics at her residence
    for Holland as she was his girlfriend. Accordingly, Trooper Panchik


                                   14
Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 15 of 17




    believed that Black “would be privileged to this information as she has
    kept items for Holland in the past.” (Id. ¶ 23).

•   On March 21, 2019, Trooper Panchik was provided a “Drug tip” from the
    “tip line” reporting that Holland had access to 269 Cumberland Street,
    was selling drugs to the tipster’s sister, and had been asked numerous
    times to stop based on overdose concerns. The tipster related that
    Holland was selling heroin and crack cocaine and was using the caller’s
    sister as a drug runner to move drugs from Harrisburg to Philadelphia in
    a green Range Rover. The tipster reported that they knew “for a fact”
    that Holland was staying at 269 Cumberland Street, as they had picked up
    their sister at this address that same week and had observed Holland at
    the residence with drugs and money. The caller also provided a Facebook
    page for Holland, which included a picture of Holland at a restaurant
    across the street from 269 Cumberland Street with the caption “Every
    time the pack get gone I get another load.” Based on Trooper Panchik’s
    training and experience, a “pack” is used in drug culture to refer to a
    pound of marijuana. (Id. at ¶ 24).

•   Trooper Panchik reviewed “open source intelligence information”
    indicating that Holland was associated with 269 Cumberland Street. (Id.
    ¶ 25).

•   On April 25, 2019, two inbound parcels addressed to two Harrisburg
    addresses were seized and searched pursuant to a warrant. The parcels
    contained 19 pounds of marijuana and had been shipped from California.
    A controlled delivery operation was conducted for the parcel directed to
    1810 Briggs Street. A male retrieved the package and took it into the
    residence, and law enforcement agents—acting on an anticipatory
    warrant—entered the residence. “At this time a cooperating defendant
    related that they could contact the person to who the parcel was destined
    for. A phone call was made to” Holland, who requested that the
    cooperating defendant check on the other parcel. Holland instructed the
    cooperating defendant to place the box on the rear porch as he would
    come to retrieve it. Approximately 10 minutes later, Holland arrived and
    took possession of the parcel on the back porch, at which time he was
    taken into custody. (Id. ¶ 26).

•   While speaking with authorities, “the cooperating defendant . . . related
    that Holland was a friend and [that] they were just at his residence of 269
    Cumberland St on April 23, 2019[.] They related that Holland lived at 269
    Cumberland St Harrisburg as the cooperator is intimate with HOLLAND
    and this was confirmed with photographs and videos within the phone.



                                   15
       Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 16 of 17




           The cooperator related that they have received numerous packages for
           Holland in the past and know him to be a marijuana trafficker.” (Id. ¶ 27).

       •   Trooper Panchik averred that, due to his experience and training, he
           knew that sophisticated drug traffickers utilize various addresses to elude
           detection and will not keep illicit items at a location known to police. He
           further averred that it is common for traffickers to ship packages to other
           people known as “mules,” who then contact the trafficker if there has
           been no police activity and the parcel is “safe for pickup.” He believed
           Holland was a “sophisticated narcotics trafficker” who showed common
           signs of these activities meant to elude law enforcement, including using
           his mother’s address as his residence for supervised release while also
           maintaining a different residence for storing contraband. (Id. ¶ 28).

       •   The nature of the drug-trafficking operation being investigated was
           similar to other organizations Trooper Panchik had investigated. Trooper
           Panchik requested “a search warrant to be issued for the residence of 269
           Cumberland Street as it is believed to be a stash location” for Holland as
           confirmed by the information contained in the affidavit. (Id. ¶ 34).

       We have no hesitation concluding that the undisturbed portions of the

affidavit provide probable cause for a search warrant. There are still numerous,

reliable sources of information indicating that Holland was involved with drug

trafficking in Harrisburg; extensive connections between Holland and the 269

Cumberland Street residence; multiple links between that address and drug

distribution; and a plethora of confirmed details concerning Holland’s use of rental

vehicles and receipt of drug shipments from the West Coast. Whether applying a de

novo or “substantial basis” standard of review, there is no question that the

reconstructed affidavit establishes probable cause for the April 25 search warrant.

Under these circumstances, no Franks hearing is required. See Aviles, 938 F.3d at

509.




                                          16
          Case 1:19-cr-00220-CCC Document 51 Filed 08/25/20 Page 17 of 17




IV.   Conclusion

      We will deny Holland’s motion (Doc. 43) to suppress evidence because he has

failed to identify a Fourth Amendment violation. 3 An appropriate order shall issue.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:      August 25, 2020




      3
         We will likewise deny Holland’s additional request for disclosure of the
identity of the confidential informant mentioned in the affidavit of probable cause.
Holland seeks disclosure so that he can “determine if the confidential informant
also provided known falsehoods which were relied upon in the determination of
probable cause.” (Doc. 44 at 17). Holland’s request falls on the end of the spectrum
where an informant is a “mere tipster” whose identity generally need not be
disclosed. See United States v. Jiles, 658 F.2d 194, 197 (3d Cir. 1981). Moreover,
Holland’s basis for disclosure consists of “mere speculation as to the usefulness of
the informant’s testimony to the defendant,” which “is insufficient to justify
disclosure of [the informant’s] identity.” United States v. Bazzano, 712 F.2d 826, 839
(3d Cir. 1983) (en banc) (quoting United States v. Estrella, 567 F.2d 1151, 1153 (1st
Cir. 1977)).


                                         17
